             Case 2:14-cr-00310-KJM Document 93 Filed 08/10/20 Page 1 of 3



 1 LAW OFFICE OF BENJAMIN RAMOS
   Benjamin Ramos (State Bar No. 156643)
 2 705 E. Bidwell, Suite 2-359
   Folsom, CA 95630
 3
   Telephone: (916) 358-9842
 4 Email: benjamin_ramos@comcast.net

 5 Attorney for Movant-Defendant,
   CLORENZO GRIFFIN
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       Case No. 2:14-CR-00310-KJM
12                      Plaintiff,                   STIPULATION AND ORDER REGARDING
                                                     BRIEFING SCHEDULE ON DEFENDANT’S
13               v.                                  MOTION FOR REDUCTION IN SENTENCE
                                                     AND COMPASSIONATE RELEASE
14   CLORENZO GRIFFIN,
15                      Defendant.
16

17
                                             STIPULATION
18
     1.   Defendant CLORENZO GRIFFIN, through appointed counsel, filed an amendment to his pro se
19
          motion for reduction in sentence and compassionate release on May 27, 2020. Docket No. 86.
20
          The Court ordered the government to respond 30 days after the amended motion was filed. The
21
          government’s response was due June 26, 2020, and any reply due 14 days after. Docket No. 83.
22
     2.   The parties stipulated to a new briefing schedule. The due date for government’s opposition or
23
          response to Defendant’s motion, Docket No. 86, was reset for July 27, 2020; Mr. Griffin’s reply,
24
          if any, was rescheduled to be filed on or before August 10, 2020. ECF No. 88.
25
     3.   The government’s opposition was timely filed July 27, 2020. ECF No. 90.
26

27

28                                         -1-
                  STIPULATION AND ORDER RE: BRIEFING SCHEDULE ON
          DEF’S MOTION FOR REDUCTION IN SENTENCE & COMPASSIONATE RELEASE
               Case 2:14-cr-00310-KJM Document 93 Filed 08/10/20 Page 2 of 3



 1 4.     Accordingly, by this stipulation, the parties now move that:

 2        a)      The Court stay issuing a ruling in this matter until Mr. Griffin has exhausted his claim for

 3                compassionate release to avoid exposure to the coronavirus. Unlike the claims in the

 4                original pro se motion, this claim was not presented to the warden and exhausted. It was

 5                alleged in the Amendment (ECF No. 86) filed by appointed counsel on May 27, 2020.

 6        b)      After the additional compassionate release claim has been exhausted (which appointed

 7                counsel anticipates will be within 30 days), appointed counsel will file supporting

 8                documentation to supplement the pro se motion (ECF No. 76) and amendment regarding

 9                the newly exhausted compassionate release claim. ECF No. 86.

10        c)      The government will then have 30 days to respond to the new compassionate release

11                claim.

12        d)      Mr. Griffin will have 14 days to reply to the government.

13        e)      Thereafter, the matter will be submitted.

14        IT IS SO STIPULATED.

15

16                                                       McGREGOR W. SCOTT
                                                         United States Attorney
17

18   Dated: August 4, 2020                               /s/ Jason Hitt
                                                         JASON HITT
19                                                       Assistant United States Attorney

20

21   Dated: August 4, 2020                               /s/ Benjamin Ramos
                                                         BENJAMIN RAMOS
22                                                       Counsel for Defendant CLORENZO GRIFFIN

23

24

25

26

27

28                                         -2-
                  STIPULATION AND ORDER RE: BRIEFING SCHEDULE ON
          DEF’S MOTION FOR REDUCTION IN SENTENCE & COMPASSIONATE RELEASE
             Case 2:14-cr-00310-KJM Document 93 Filed 08/10/20 Page 3 of 3



 1                                        FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed revised

 3 briefing schedule as follows:

 4             a)     The case is stayed pending further exhaustion of Defendant’s compassionate release

 5                    claim based on his health conditions and potential exposure to the coronavirus.

 6             b)     After the unexhausted compassionate release claim has been exhausted, Defendant

 7                    shall file the claim with the Court promptly, no later than 30 days after exhaustion.

 8             c)     The government’s response shall be due 30 days after the additional claim is filed.

 9             d)     Defendant’s, reply, if any, will be due 14 days thereafter.

10             e)     The matter will thereafter be submitted.

11         IT IS SO ORDERED.

12 DATED: August 8, 2020.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          -3-
                   STIPULATION AND ORDER RE: BRIEFING SCHEDULE ON
           DEF’S MOTION FOR REDUCTION IN SENTENCE & COMPASSIONATE RELEASE
